DETAILED ACTION
	The response dated 1/28/2022 has been entered and is treated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1/28/2022.  These drawings are accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Although the language regarding the bottom-inserting and top-grabbing devices has been amended and is somewhat clearer it is still not clear if these are structurally required by the claim or merely the context in which the transportation devices functions and is configured to interact with.  If they are intended to be required the claim should say something to the effect of a transportation system comprising a transportation device, a bottom-inserting device, a top-grabbing device. . . and then continue by describing how they interact with one another and more details thereof.  
For the purposes of examination, the bottom-inserting device and the top-grabbing device are still considered to be intended use and the prior are need be only capable of interacting in the claimed manner to read on the claims.  See MPEP 2114.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20070000030 to Woo.
Regarding claims 1 and 10 Woo discloses a transportation device for liquid crystal panel in cooperation with bottom-inserting device and top-grabbing device, wherein the transportation device comprises a housing (bottom portion figure 2), a first support portion (15) at a top of the housing, a second support portion (11) located in a cavity of the housing, and a lifting platform supporting the second support portion (MT at page 4 line 149+); and the bottom-inserting device has a fork-shaped component capable of lifting the liquid crystal panel from the transportation device, and the top-grabbing device has a claw-shaped component capable of grabbing the liquid crystal panel from the transportation device; wherein a bottom of the housing is provided with moving wheels (14); wherein the first support portion is configured to cooperate with the bottom-inserting device, a top of the first support portion is higher than the top of the housing when the liquid crystal panel is transferred between the transportation device and the bottom-inserting device, and a distance from the top of the first support portion to the top of the housing is greater than or equal to a thickness of the fork-shaped component; wherein the second support portion is configured to cooperate with the top-grabbing device, a top of the second support portion is lower than a bottom of the liquid crystal panel when the liquid crystal panel is transferred between the transportation device and the bottom-inserting device, and a top of the second support portion is higher than the top of the first support portion when the liquid crystal panel is transferred between the transfer device and the top-grabbing device; and wherein a projection of the second support portion on the horizontal plane separates from a projection of the first support portion on the horizontal plane.  The device shown is capable of interacting with grab devices as claimed and thus reads on these limitations.
Regarding claims 3 and 13 Woo discloses the first support portion comprises a left support portion and a right support portion (figure 2) disposed in parallel, a projection of the second support portion on the horizontal plane is between a projection of the left support portion and a projection of the right support portion on the horizontal plane; wherein a distance between the left support portion and the right support portion is greater than a maximum width of the second support portion (figure 2).
Claims, 4-9 and 14-19 recite features of the grab devices, the relationship between the transport device and the grabs, or use configuration of the device.  The prior art is capable of interacting in the claimed manner and discloses all the structural limitations of the claims and thus reads on the claims.  See MPEP 2114.

Claim(s) 1, 3-10 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,524,057 to Park.
Regarding claims 1 and 10 Park discloses a transportation device for liquid crystal panel in cooperation with bottom-inserting device and top-grabbing device, wherein the transportation device comprises a housing (bottom portion figure 4), a first support portion (see corners figure 4) at a top of the housing, a second support portion (129) located in a cavity of the housing, and a lifting platform supporting the second support portion (130) and the bottom-inserting device has a fork-shaped component capable of lifting the liquid crystal panel from the transportation device, and the top-grabbing device has a claw-shaped component capable of grabbing the liquid crystal panel from the transportation device; wherein a bottom of the housing is provided with moving wheels (105); wherein the first support portion is configured to cooperate with the bottom-inserting device, a top of the first support portion is higher than the top of the housing when the liquid crystal panel is transferred between the transportation device and the bottom-inserting device, and a distance from the top of the first support portion to the top of the housing is greater than or equal to a thickness of the fork-shaped component; wherein the second support portion is configured to cooperate with the top-grabbing device, a top of the second support portion is lower than a bottom of the liquid crystal panel when the liquid crystal panel is transferred between the transportation device and the bottom-inserting device, and a top of the second support portion is higher than the top of the first support portion when the liquid crystal panel is transferred between the transfer device and the top-grabbing device; and wherein a projection of the second support portion on the horizontal plane separates from a projection of the first support portion on the horizontal plane.  The device shown is capable of interacting with grab devices as claimed and thus reads on these limitations.
Regarding claims 3 and 13 Park discloses the first support portion comprises a left support portion and a right support portion (figure 4) disposed in parallel, a projection of the second support portion on the horizontal plane is between a projection of the left support portion and a projection of the right support portion on the horizontal plane; wherein a distance between the left support portion and the right support portion is greater than a maximum width of the second support portion (figure 4).
Claims 4-9 and 14-19 recite features of the grab devices, the relationship between the transport device and the grabs, or use configuration of the device.  The prior art is capable of interacting in the claimed manner and discloses all the structural limitations of the claims and thus reads on the claims.  See MPEP 2114.

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.  Applicant’s arguments all focus on the cooperation with the bottom-inserting device and the top-grabbing device.  As discussed above, these structures are still not required by the claim and are functional recitations of the context in which the transportation device interacts.  As discussed above the prior art is capable of interacting in this manner and thus reads on the claims.
Furthermore, it is noted that even if the bottom-inserting device and the top-grabbing device were required, these appear to be completely prior art structures based on Applicant’s disclosure.  Therefore, such a claim would likely be obvious in light of the prior art cited.  In so far as it is how the structures are being used, rather than the actual configuration of the structures themselves that Applicant’s believe to be the invention, it may be beneficial to present a method claim (in this or a continuing application) to capture the specific use.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3619